          Case 5:20-cv-00397-MTT Document 1 Filed 10/15/20 Page 1 of 13




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                             MACON DIVISION

DAVID SAMS,                                           Civil Action No.

     Plaintiff,

v.                                                    JURY TRIAL DEMANDED

LOWE’S HOME CENTERS, LLC (NC),

     Defendant.


                          COMPLAINT FOR DAMAGES

        COMES NOW, Plaintiff David Sams (“Plaintiff” or “Mr. Sams”), by and

through undersigned counsel, and files this, his Complaint for Damages against

Defendant Lowe’s Home Centers, LLC (NC) (“Defendant”), and respectfully

shows the Court as follows:

                          I. NATURE OF COMPLAINT

                                           1.

        Plaintiff brings this action to obtain full and complete relief and to redress

the unlawful employment practices described herein.




                                           1
        Case 5:20-cv-00397-MTT Document 1 Filed 10/15/20 Page 2 of 13




                                          2.

      Plaintiff brings this action for damages, liquidated damages, and reasonable

attorney fees for Defendant’s violation of his rights under Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. § 2000e (“Title VII”).

                        II. JURISDICTION AND VENUE

                                          3.

      Plaintiff invokes the jurisdiction of this court pursuant to 28 U.S.C. § 1331,

42 U.S.C. § 2000e-5(f) and 28 U.S.C. §1343(a)(4).

                                          4.

      Defendant is a foreign limited liability company residing in this District, and

the unlawful employment practices alleged in this Complaint were committed

within this District.

                                          5.

      Therefore, in accordance with 28 U.S.C. § 1391 and 42 U.S.C. §2000e-5(f),

venue is appropriate in this Court.




                                         2
         Case 5:20-cv-00397-MTT Document 1 Filed 10/15/20 Page 3 of 13




                                 III. PARTIES

                                         6.

       During Plaintiff’s employment with Defendant, and at all times material

hereto, Plaintiff was a resident of the State of Georgia and is subject to the

jurisdiction of this Court.

                                         7.

       Defendant is a foreign limited liability company licensed to do business in

Georgia, and at all times material hereto Defendant has conducted business within

this District.

                                         8.

       During all times relevant hereto, Defendant has employed fifteen (15) or

more employees for the requisite duration under Title VII; Defendant is therefore

covered under Title VII in accordance with 42 U.S.C. § 2000e(a).

                                         9.

       Defendant may be served with process by delivering a copy of the summons

and complaint to its corporate registered agent at the following address:

Corporation Service Company, 40 Technology Parkway South, Suite 300,

Norcross, GA 30092.




                                        3
        Case 5:20-cv-00397-MTT Document 1 Filed 10/15/20 Page 4 of 13




                   IV. ADMINISTRATIVE PROCEDURES

                                        10.

      Plaintiff timely filed a charge of discrimination against Defendant with the

Equal Employment Opportunity Commission (“EEOC”), Charge Number 410-

2019-08520, on or about September 9, 2019; the EEOC issued the “Notice of Right

to Sue” on July 27, 2020.

                                        11.

      This action has been commenced within ninety (90) days of receipt of the

“Notices of Right to Sue.”.

                        V. FACTUAL ALLEGATIONS

                                        12.

      Defendant hired Mr. Sams on or about November 10, 2015, as a Sales

Associate.

                                        13.

      Mr. Sams is a gay, white male.

                                        14.

      In or about July 2018, Mr. Sams transferred to the Macon, GA location,

Lowe’s Store #546, from Defendant’s Warner Robbins, GA location.




                                        4
        Case 5:20-cv-00397-MTT Document 1 Filed 10/15/20 Page 5 of 13




                                           15.

      In or about October 2018, Michael “Shayne” Pace became the Store

Manager of Lowe’s Store #546 in Macon, GA.

                                           16.

      Mr. Pace began to discriminate against Mr. Sams almost immediately.

                                           17.

      Mr. Pace targeted Mr. Sams because of Mr. Sams’ sexual orientation.

                                           18.

      Mr. Pace stated at a manager’s meeting that he did not want a certain type of

people – i.e. gay people – working at his store.

                                           19.

      Mr. Sams was often a topic at the manager’s meetings led by Mr. Pace.

                                           20.

      Other employees were aware that Mr. Pace was out to get Mr. Sams.

                                           21.

      Managers Ed Hall and Jamie Fischer both told Mr. Sams to be careful, that

he was being watched, and that Mr. Pace was out to get him.

                                           22.

      Mr. Pace called Mr. Sams a “lazy piece of shit.”


                                          5
        Case 5:20-cv-00397-MTT Document 1 Filed 10/15/20 Page 6 of 13




                                          23.

      Beginning on or about November 2018, Mr. Sams made numerous

complaints to the District HR Manager, Latoya Dock, about the discrimination by

Mr. Pace.

                                          24.

      Mr. Sams had worked with Amy Westaway, HR Manager, at his previous

store and was aware that she did not like gay people.

                                          25.

      Upon learning of Mr. Sams’ complaints, Mr. Pace told another employee,

“that little bastard had the nerve to make a complaint against me.”

                                          26.

      Thereafter, Mr. Pace began having Mr. Sams written up for things that other

employees were not disciplined for in an attempt to fire him

                                          27.

      Mr. Pace accused Mr. Sams of stealing merchandise on two separate

occasions; both times Mr. Sams was cleared of any wrongdoing.




                                         6
        Case 5:20-cv-00397-MTT Document 1 Filed 10/15/20 Page 7 of 13




                                           28.

      Mr. Pace tried to fire Mr. Sams for time and attendance issues but was

informed by HR that if he wanted to terminate Mr. Pace for that minor issue, that

he would have to fire half of his store.

                                           29.

      Mr. Pace yelled at Mr. Sams for not being on the sales floor, despite Mr.

Sams being on break. He did not yell at Mr. Taver under similar circumstances

                                           30.

      Mr. Sams challenged every write up through HR and continued to complain

about the discrimination by Mr. Pace.

                                           31.

      Despite his complaints, Defendant failed to take any action to stop the

discrimination of Mr. Sams by Mr. Pace.

                                           32.

      Beginning in or about January 2019, Mr. Pace (white) began displaying

preferential treatment towards Mr. Sams’ co-worker, Terrence Taver.




                                           7
            Case 5:20-cv-00397-MTT Document 1 Filed 10/15/20 Page 8 of 13




                                          33.

       From January through March 2019, Mr. Pace gave Mr. Taver weekends off,

while Mr. Sams was scheduled for every weekend but one during the same time

frame.

                                          34.

       From January through March 2019, Mr. Pace gave Mr. Taver opportunities

for overtime, while denying Mr. Sams’ request for the same.

                                          35.

       Mr. Sams complained about the preferential treatment given to Mr. Taver to

Manager Hall and Department Manager Louis Amensec, but nothing changed.

                                          36.

       Mr. Hall told Mr. Sams that the scheduling and overtime opportunities were

made at the direction of Mr. Pace, and that there was not anything he could do

about it.

                                          37.

       Ms. Dock advised Mr. Sams to file a complaint with Corporate HR, which

he did on or about March 6, 2019.




                                          8
         Case 5:20-cv-00397-MTT Document 1 Filed 10/15/20 Page 9 of 13




                                         38.

       On March 15, 2019, Defendant terminated Mr. Sams’ employment.

                                         39.

       Defendant alleged that the termination was the result of a customer

complaint, which was not true.

                                         40.

       Defendant chose not to take reasonable steps to prevent discrimination from

occurring, despite its knowledge of its employee’s propensity for discrimination.

                                         41.

       Defendant failed to take appropriate remedial actions to correct the

discrimination and retaliation.

                                         42.

       Defendant terminated Mr. Sams because of his complaints of discrimination

and retaliation.

                                         43.

       Defendant’s proffered reason for terminating Mr. Sams’s employment is a

pretext for retaliation.




                                         9
       Case 5:20-cv-00397-MTT Document 1 Filed 10/15/20 Page 10 of 13




                                           44.

      Defendant created a hostile work environment that Mr. Sams was required to

endure as a condition of his employment.

                          VI. CLAIMS FOR RELIEF

     COUNT ONE: GENDER DISCRIMINATION IN VIOLATION OF
          TITLE VII OF THE CIVIL RIGHTS ACT OF 1964

                                           45.

      Plaintiff re-alleges the paragraph numbers 12-44 as if set forth fully herein.

                                           46.

      Defendant’s actions in terminating Plaintiff’s employment constitutes

unlawful discrimination on the basis of his gender and/or sexual orientation in

violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §

2000e et seq. and 42 U.S.C. § 1981a.

                                           47.

      Defendant willfully and wantonly disregarded Plaintiff’s rights, and their

discrimination against Plaintiff was undertaken in bad faith.

                                           48.

      The effect of the conduct complained of herein has been to deprive Plaintiff

of equal employment opportunity, and to otherwise adversely affect his status as an

employee because of his gender and/or sexual orientation.

                                         10
        Case 5:20-cv-00397-MTT Document 1 Filed 10/15/20 Page 11 of 13




                                           49.

       As a direct and proximate result of Defendant’s violation of Title VII,

Plaintiff has been made the victim of acts that have adversely affected his

psychological and physical well-being.

                                           50.

       Accordingly, Defendant is liable for the damages Plaintiff has sustained as a

result of Defendant’s unlawful discrimination.

       COUNT TWO: RETALIATION IN VIOLATION OF TITLE VII

                                           51.

       Plaintiff re-alleges the paragraph numbers 12-44 as if set forth fully herein.

                                           52.

       Plaintiff’s complaints to Defendant that he was being discriminated against

constitutes conduct protected under Title VII.

                                           53.

       Defendant’s termination of Plaintiff’s employment because of his

complaints of discrimination constitutes unlawful retaliation in violation of Title

VII.




                                          11
 Case 5:20-cv-00397-MTT Document 1 Filed 10/15/20 Page 12 of 13




                   VII. PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully prays for relief as follows:

(a)         General damages for mental and emotional suffering caused by

            Defendant’s misconduct;

(b)         Punitive damages based on Defendant’s willful, malicious,

            intentional,   and    deliberate   acts,   including   ratification,

            condonation and approval of said acts;

(c)         Special damages and/or liquidated damages for lost wages and

            benefits and prejudgment interest thereon;

(d)         Reasonable attorneys’ fees and expenses of litigation;

(e)         Trial by jury as to all issues;

(f)         Prejudgment interest at the rate allowed by law;

(g)         Declaratory relief to the effect that Defendant has violated

            Plaintiff’s statutory rights;

(h)         Injunctive relief of reinstatement, or front pay in lieu thereof,

            and prohibiting Defendant from further unlawful conduct of the

            type described herein; and,

(i)         All other relief to which he may be entitled.




                                   12
       Case 5:20-cv-00397-MTT Document 1 Filed 10/15/20 Page 13 of 13




      Respectfully submitted the 15th day of October, 2020.

                                     BARRETT & FARAHANY

                                     /s/ Adian R. Miller
                                     Adian R. Miller
                                     Georgia Bar No. 794647

1100 Peachtree Street, Suite 500
Atlanta, GA 30309
(404) 214-0120
adian@justiceatwork.com




                                       13
